DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on July 13, 2021, were received. None of the Claims have been amended, cancelled, or added as new. Claims 3-4, 6-16 and 20 have been previously withdrawn from consideration. Therefore, Claims 1-2, 5, 17-19 and 21-22 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on April 13, 2021.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted June 10, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, 
Claim 1 recites, in part, an apparatus for performing the steps of creating a condition of use by calculating a value or range from deterioration information of a battery, and updating the value or range based on the change of an inner state parameter or deterioration information. These steps collectively describe steps for collecting information and calculating by applying the mathematical concepts using a computer or a processor, and updating the value or range, also by applying a mathematical concept or a mental step, which corresponds to concepts identified as abstract ideas by the courts, such as a formula for computing an alarm limit, Parker v. Flook, 437 U.S. 584, 19 USPQ 193 (1978), storing, gathering, and analyzing data (TDE Petroleum Data Solutions v. ARM Enterprise), collecting, manipulating and displaying of data in Int. Ventures v. Cap One financial, collecting information, analyzing it, and displaying certain results of the collection and analysis (.Electric Power Group, LLC, v. Alstom; West View Research LLC v. Audi AG). The concepts described in Claim 1 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description of Claim 1 is directed to an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a charge/discharge controller to 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a using charge/discharge controller to perform the calculating and updating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-19 are dependent on Claim 1 and includes all the limitations of Claim 1. Therefore, Claims 2-19 recite the same abstract ideas as Claim 1. Additionally, they recite the steps of calculating, estimating, updating, measuring, acquiring, determining, and organizing data into a table or performing correlation or various other mathematical algorithms. These additional steps are also directed to abstract idea as noted above. Therefore, claim 1 -19 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Similar issues exists with Claims 21-22.

Claim Rejections - 35 USC § 102
7.	Claims 1, 2, 5, 17-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (9,678,167 B2). 
With regard to Claim 1, Goto discloses a charge/discharge control apparatus (1) programmed to control charge or discharge of a first battery (11) to be charged or discharged according to a value or a range included in a condition of use to be satisfied during charge or discharge, the charge/discharge control apparatus comprising: a condition-of-use creator, including a controller (50) which has a CPU or an MPU and an application-specific integrated circuit, as well as, a storage section (71), programmed to calculate the value or the range from deterioration information of the first battery (11) and an estimation value of at least one inner state parameter of the first battery (11), and update the value or the range on the basis of a change of the at least one inner state parameter of the first battery (11) and the deterioration information, wherein the deterioration information indicates a relationship between a value of the at least one inner state parameter of the first battery (11) and a deterioration speed of the first battery measured by use of a timer (72); and a charge/discharge controller (50) programmed to control the charge or discharge of the first battery (11) according to the value or the range in the condition of use updated based on the change of the at least one inner state parameter of the first battery (11) and the deterioration information (column 3, line 30 through column 4, line 40; column 5, line 15 through column 7, line 61; column 8, lines 22-40; See Figures 2-4). 

With regard to Claim 5, Goto discloses wherein the at least one inner state parameters include a capacity of a positive electrode or a mass of the positive electrode, a capacity of a negative electrode or a mass of the negative electrode, an SOC deviation, and an internal resistance, for example, battery capacity and negative electrode potential differences (column 6, lines 12-41). 
With regard to Claim 17, Goto further discloses a measurer, called a voltage sensor (40A-40N), programmed to measure a voltage and a current of the first battery in charging or discharging the first battery; and a battery characteristic estimator, considered to be part of a controller (50) which has a CPU or an MPU and an application-specific integrated circuit, as well as, a storage section (71), programmed to estimate an estimation value of at least one inner state parameter of the first battery on the basis of data on voltage and current of the first battery measured in charging or discharging the first battery; wherein the condition-of-use creator includes a condition-of-use calculator, also considered a part of the controller (50) which has a CPU or an MPU and an application-specific integrated circuit, as well as, a storage section (71), programmed to calculate, on the basis of first deterioration information and a specified value of the deterioration speed of the first battery as measured by a timer (72) (column 3, line 30 through column 4, line 40; column 5, line 15 through column 7, line 61; column 8, lines 22-40; See Figures 2-4): a new value corresponding to the specified value and updating the value in the condition of use to the new value, or a new a range 
With regard to Claim 18, Goto discloses wherein the charge/discharge controller (50) is programmed to charge or discharge the first battery (11) on the basis of the first condition of use calculated by the condition-of-use calculator creation apparatus (column 3, line 30 through column 4, line 40; column 5, line 15 through column 7, line 61; See Figures 2-4). 
With regard to Claim 19, Goto discloses wherein when the first battery (11) is an assembled battery (10) in which at least two secondary batteries are connected in series into battery blocks (12A-12N), the charge/discharge controller (50) is programmed to charge or discharge the assembled battery (10) at a time when one of two secondary batteries having a battery larger in absolute value of a rate of change of a voltage relative to a state of charge (SOC) in absolute value satisfies the first condition of use (column 3, lines 30-41; column 5, line 15 through column 7, line 61; See Figures 2-4). 
With regard to Claim 21, Goto discloses a power storage system comprising: a first battery (11) which is a secondary battery to be charged or discharged; and a charge/discharge control apparatus (1) programmed to charge or discharge the first battery (11) according to a value or a range included in a condition of use to be satisfied during charge or discharge, wherein the charge/discharge control apparatus (1) includes a battery characteristic estimator, including a controller (50) which has a CPU 
With regard to Claim 22, Goto discloses a method of charging a first battery comprising: calculating, from deterioration information of the first battery (11) and an estimation value of at least one inner state parameter of the first battery (11), a value or a range included in a condition of use to be satisfied during charging or discharging, and updating the value or the range on the with deterioration information, wherein the deterioration information indicates a relationship between a value of the at least one 

Response to Arguments
8.	Applicant's arguments filed July 13, 2021, have been fully considered.
	Applicant argues, “Devices such as that claimed in claim 1 are integrated into a practical application as being directed to statutory subject matter similar to those found to be patentable by the Supreme Court in Diamond v. Diehr, II, 450 U.S. 175, (1981). Here too, the controller is being used to control a physical process (i.e., the charging or discharging of a battery) and solves a technical problem (i.e., the proper charging of a battery). Here too, the claims use internal information about the battery (i.e., a change of the at least one inner state parameter of the first battery and the deterioration information, wherein the deterioration information indicates a relationship between a value of the at least one inner state parameter of the first battery and a deterioration speed of the first battery) that enables the battery to be properly charged (just like the press of Diamond was properly opened).”
	Applicant’s argument is not persuasive. Without an amendment to the claims, the abstract ideas of the invention remain the same with the calculating (math) and updating Diamond V. Diehr, pertain to claims which describe an in detail step-by-step method, which does not seem relevant to the instant apparatus claims.
Applicant argues, “In response to those arguments, the Response to Arguments section of the Office Action alleges that the “controller of [the ’167 patent] is fully capable of performing the functions that are claimed in the limitations of the instant application.” However, such an assertion is not a rebuttal supported by any facts and does not show how the ’167 patent teaches that “the deterioration information indicates a relationship between a value of the at least one inner state parameter of the first battery and a deterioration speed of the first battery.” As such, claim 1 and its dependent claims are patentable over the ‘167 patent, and their rejections should be withdrawn.”
		Applicant’s argument is not persuasive.  Goto et al. (US 9,678,167) teach in column 5, lines 15-36, “Referring to FIG. 2, arrows extending from a curve representing the negative electrode potential indicate the boundaries on which the stage structure of the negative electrode switches.  At the point where the curve representing the negative 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725